Title: Thomas Jefferson to Peter Cottom, 17 August 1814
From: Jefferson, Thomas
To: Cottom, Peter


          Sir  Monticello Aug. 17. 14.
          Being a subscriber for the Port folio, and observing yo by a notification on it that you are agent in Richmond for it, I ask the favor of you to inform me what is it’s annual price, which is unknown to me, and I will send you an order to recieve the 1st year’s subscription in Richmond.  begun with that of May last. Accept the assurance of my respect
          Th:
            Jefferson
        